 1

 2                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 3
                                      AT SEATTLE
 4

 5   OSCAR L. URBINA,                    )
                                         )
 6               Petitioner,             )                 CASE NO.        C19-648-BJR
                                         )
 7                                       )
                 v.                      )
 8                                       )                 ORDER OF DISMISSAL
                                         )
 9                                       )
     STATE OF WASHINGTON,                )
10                                       )
                 Respondents.            )
11   ____________________________________)

12
            The Court, having reviewed Petitioner’s 28 U.S.C. § 2254 habeas petition, the Report and
13

14   Recommendation of the Honorable Brian A. Tsuchida, Chief United States Magistrate Judge, the

15   remaining record, and no objections to the Report and Recommendations having been filed,

16   hereby finds and ORDERS as follows:
17
            (1) The Court adopts and approves the Report and Recommendation;
18
            (2) Petitioner’s 28 U.S.C. § 2254 habeas petition is dismissed;
19
            (3) Petitioner is denied issuance of a certificate of appealability; and
20
            (3) The Clerk of the Court is directed to send copies of this Order to the parties.
21

22          DATED this 21st day of May, 2019.

23

24

25
                                                           A
                                                           Barbara Jacobs Rothstein
                                                           U.S. District Court Judge
